Citation Nr: 1015365	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  06-03 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to the Veteran's service-connected 
disabilities, to include his service-connected posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel





INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal form a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which, in pertinent part, denied the current 
appellate claim.

In October 2009, the Board remanded this claim for further 
development, to include a VA medical examination to address 
the nature and etiology of the Veteran's hypertension.  The 
Board observes that such examination was conducted in 
December 2009, and for the reasons detailed below is found to 
be adequate for resolution of this case.  Therefore, the 
Board finds that the remand directives have been satisfied.  
Accordingly, a new remand is not required to comply with the 
holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The Veteran's hypertension was first diagnosed years 
after his separation from active service.

3.  The preponderance of the competent medical and other 
evidence of record is against a finding that the Veteran's 
current hypertension was incurred in or otherwise the result 
of his active service, to include as secondary to service-
connected disabilities to include the service-connected PTSD.




CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, to include as secondary to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice via a letter dated in February 
2005, which is clearly prior to the June 2005 rating decision 
that is the subject of this appeal.  He was also sent 
additional notification via letters dated in March 2006 and 
November 2009, followed by readjudication of the appeal by 
Supplemental Statements of the Case dated in May and December 
2009.  This development "cures" the timing problem associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 
537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 
1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claim, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the Veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  Moreover, the March 2006 and November 2009 letters 
included information regarding disability rating(s) and 
effective date(s) as mandated by the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate this claim and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran's service treatment records are on 
file, as are various post-service medical records.  Further, 
the Veteran has had the opportunity to present evidence and 
argument in support of his claim, and nothing indicates he 
has identified the existence of any relevant evidence that 
has not been obtained or requested.  As part of his February 
2006 Substantive Appeal, he indicated no hearing was desired 
in this case.  Moreover, he was accorded a VA medical 
examination regarding this case in December 2009 which 
included an opinion that addressed the etiology of the 
current hypertension.  As this opinion were based upon both a 
medical evaluation of the Veteran, and an accurate 
understanding of his medical history based upon review of his 
VA claims folder, the Board finds it is supported by an 
adequate foundation.  No competent medical evidence is of 
record which specifically refutes the findings of the 
December 2009 VA examination.  The Veteran's representative 
contended in a March 2010 statement that the examiner's 
opinion listed all service-connected disabilities except 
PTSD.  However, as detailed below, the examiner's overall 
opinion was focused upon the impact psychiatric impairment 
may or may not have upon hypertension, to include evidence 
submitted by the Veteran in support of his claim of secondary 
service connection.  The examiner did specifically note the 
Veteran's other service-connected disabilities - hearing loss 
and tinnitus - but to identify what other disabilities must 
be considered in addressing the issue of secondary service 
connection.  In other words, the December 2009 VA examiner's 
opinion, taken as a whole, took note of and addressed all of 
the Veteran's service-connected disabilities.  The Veteran 
has not identified any other prejudice in the December 2009 
VA examination.  Accordingly, the Board finds that this 
examination is adequate for resolution of this case.  
Consequently, the Board finds that the duty to assist the 
Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
evidence to the effect that the claim is plausible.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Hypertension means persistently high arterial blood pressure, 
and by some authorities, the threshold for high blood 
pressure is a reading of 140/90.  See Dorland's Illustrated 
Medical Dictionary at 889 (30th ed. 2003).  For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  
As such, specific medical testing is required to confirm the 
presence of hypertension, and it is not the type of condition 
which is subject to lay observation without this testing.

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hypertension becomes manifest to a 
degree of 10 percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Under the VA Schedule for Rating Disabilities 
a 10 percent rating is assigned for hypertension where 
diastolic pressure is predominantly 100 or more or systolic 
pressure is predominantly 160 or more or for an individual 
with a history of diastolic pressure of 100 or more who 
requires continuous medication for control.  38 C.F.R. § 
4.104, Diagnostic Code 7101.

In this case, the record does not reflect that the Veteran 
was diagnosed with hypertension until many years after his 
period of active service.  Moreover, there is nothing in the 
record to suggest he had hypertension present to a 
compensable degree within his first post-service year.  For 
example, blood pressure on his August 1969 separation 
examination was noted as 138/78 (systolic/diastolic).  No 
other competent medical evidence appears to be on file until 
1997, at which time a February 1997 VA general medical 
examination noted blood pressure readings of 140/90, 140/100, 
136/94, 148/100, and 136/84.  The Board further notes that 
the December 2009 VA examination specifically found that the 
Veteran was not diagnosed with hypertension while in the 
military; that his blood pressure readings in the military 
were normal; and that the Veteran was not diagnosed with or 
treated for hypertension within one year of discharge from 
military in August 1969.

In view of the foregoing, the Board finds that the Veteran is 
not entitled to a grant of service connection for 
hypertension pursuant to the presumptive provisions of 
38 C.F.R. §§ 3.307 and 3.309(a).  Moreover, the fact that he 
was not shown to have hypertension during active service or 
for many years thereafter is probative evidence against the 
claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(The normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.).

The Board further notes that the Veteran has not contended, 
nor does the evidence suggest, that his hypertension was 
directly incurred while on active duty.  Rather, he has 
contended that his hypertension is secondary to service-
connected disabilities, to include his PTSD.  Moreover, in 
the absence of any relevant complaint or clinical finding 
during service of hypertension, there does not appear to be 
any basis for a clinician to link this disability to the 
Veteran's military service.  In other words, any medical 
nexus opinion would not be supported by what actually 
occurred in service.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a 
medical opinion that is based on the veteran's recitation of 
medical history, and unsupported by clinical findings, is not 
probative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty); Black v. Brown, 5 Vet. 
App. 177, 180 (1995) (A medical opinion is inadequate when 
unsupported by clinical evidence).  Therefore, service 
connection is not warranted as directly related to service.

Regarding the Veteran's claims of secondary service 
connection, under section 3.310(a) of VA regulations, service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In this case, the Veteran is service-connected for PTSD, 
hearing loss, and tinnitus.  The Board observes that the 
Veteran initially contended his hypertension was secondary to 
diabetes mellitus, for which he was also seeking service 
connection.  However, the Board denied service connection for 
diabetes mellitus, among other disabilities, in October 2009.  
Nothing in the record reflects the Veteran appealed that 
decision to the Court.  Therefore, that decision is final, 
and service connection is not warranted based upon it being 
secondary to diabetes mellitus.

With respect to the service-connected PTSD, in statements 
dated in September 2009 and March 2010, the Veteran's 
accredited service representative, citing Cecil Textbook of 
Medicine 253 (22nd ed. 2004), contended that there is a known 
causal connection between psychiatric problems and 
cardiovascular disease, including hypertension.  
Specifically, that this text stated - 

psychosocial factors such as anger, 
anxiety, depression, hostility, type A 
behavior, and various measures of social 
support have been associated with 
occurrence or recurrence of 
cardiovascular disease [CVD].  In 
addition, measures of cardiovascular 
physiologic reactivity have been 
correlated with CVD outcomes.

The December 2009 VA examiner, however, expressed an opinion 
to the effect the Veteran's hypertension was not secondary to 
his service-connected disabilities.  In support of this 
opinion, the examiner, in pertinent part, noted the 
aforementioned medical treatise evidence, but stated that 
hypertension was not CVD.  The examiner further stated that 
hypertension was discussed within that realm because it was a 
main risk factor for the development for CVD, but was not 
independently a CVD.  In addition, the examiner noted the 
Veteran's other service-connected disabilities of impaired 
hearing and tinnitus had not been linked to the development 
of hypertension.  Moreover, the examiner provided a list of 
the risk factors for the development of hypertension, none of 
which appear to be associated with his service-connected 
disabilities.

In other words, the December 2009 VA examiner stated that 
hypertension was not the type of condition identified by the 
medical literature, including that submitted by the Veteran, 
which was associated with psychiatric impairment nor any of 
the other service-connected disabilities.  The Board has 
already determined that this opinion is supported by an 
adequate foundation, and is adequate for resolution of this 
case.  Moreover, the examiner's opinion is based upon the 
specific facts of the Veteran's case, and not general medical 
information as provided by the medical treatise evidence.  
Consequently, the Board finds that the VA examiner's opinion 
is entitled to the most weight regarding the issue of 
secondary service connection.  As the VA examiner's opinion 
is against there being such a relationship, the Board finds 
that the preponderance of the evidence is unfavorable.

For the reasons stated above, the Board finds that the 
preponderance of the competent medical and other evidence of 
record is against a finding that the Veteran's current 
hypertension was incurred in or otherwise the result of his 
active service, to include as secondary to service-connected 
disabilities to include the service-connected PTSD.  As the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; see also Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, 
the benefits sought on appeal with respect to this claim must 
be denied.


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to the Veteran's service-connected 
disabilities, to include his service-connected PTSD is 
denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


